                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION



JAMES E. BARNES,                             )
                                             )
                                             )
            Petitioner,                      )
                                             )
      v.                                     )     Case No. 4:14CV1249 HEA
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
            Respondent.                      )


                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Petitioner’s Motion to Vacate, Set Aside

or Correct Sentence pursuant to 28 U.S.C. § 2255 filed on July 14, 2014. The

United States of America filed its response on May 15, 2019. For the reasons set

forth below the Motion will be denied and no hearing will be granted.

                               Procedural History

      On July 14, 2014, Petitioner filed his Motion to Vacate, Set Aside or Correct

Sentence pursuant to Title 28, United States Code, Section 2255. On August 8,

2014, Petitioner moved to withdraw his Section 2255 motion, which was granted

by the Court. Petitioner thereafter sought permission with the United States Court

of Appeals for the Eighth Circuit to file a successive Section 2255 motion. On July
21, 2016, the Eighth Circuit denied the motion and ordered this Court to consider

the initial Section 2255 Motion. On April 15, 2019, this Court ordered the United

States to show cause why the relief requested in Barnes’ initial Section 2255

motion should not be granted.

         On May 9, 2012, Petitioner was charged by a federal grand jury with

conspiring with a co-defendant to distribute and possess with intent to distribute in

excess of 28 grams of cocaine base (Count One); distribution of a quantity of

cocaine base on September 28, 2010 (Count Two); and distribution of in excess of

28 grams of cocaine base on October 6, 2010 (Count Three), in violation of Title

21, United States Code, Section 841(a)(1). Petitioner waived in writing and orally

his right to file pre-trial motions. Accepting the waiver, Judge David D. Noce

found:

      At the evidentiary hearing, defendant James Barnes appeared in open court,
      with counsel, and advised the undersigned that he had decided not to raise
      any issues by way of pretrial motions. Here thereupon in open court under
      oath voluntarily waived his rights to file pretrial motions and to have a
      pretrial hearing in this case at this time and in the future.

      Pursuant to a Guilty Plea Agreement (the “Agreement”), Petitioner pleaded

guilty to the conspiracy charged in Count One on July 19, 2012. The parties agreed

that Petitioner was accountable for between 28 grams and 112 grams of cocaine

base, resulting in a Base Offense Level of 26 pursuant to United States Sentencing

Guidelines (“U.S.S.G.”) Section 2D1.1(c)(7). Petitioner expressly understood that

                                          2
if he were deemed to be a Career Offender under Section 4B1.1, his Base Offense

Level would be 34. Petitioner further agreed that he had “discussed the provisions

of 2D1.1 and 4B1.1 over with his attorney and . . . under[stood] the affect these

provisions have on [his] Guidelines range of imprisonment.

      With respect to Barnes’ waiver of appeal, the Agreement provided:

      A.    Appeal: The Defendant has been fully apprised by defense counsel of
      the Defendant’s rights concerning appeal and fully understands the right to
      appeal the sentence under Title 18, United States Code, Section 3742.

             i.     Non-Sentencing Issues: The parties waive all rights to appeal
      all non-jurisdictional, non-sentencing issues, including, but not limited to,
      any issues relating to pretrial motions, discovery and the guilty plea.

             ii. Sentencing Issues: In the event the Court accepts the plea, accepts
      the U.S. Sentencing Guidelines Total Offense Level agreed to herein, and,
      after determining a Sentencing Guidelines range, sentences the Defendant
      within or below that range, then, as part of this agreement, the Defendant
      hereby waives all rights to appeal all sentencing issues other than Criminal
      History. Similarly, the United States hereby waives all rights to appeal all
      sentencing issues other than Criminal History, provided the Court accepts
      the plea, the agreed Total Offense Level and sentences the Defendant within
      or above that range.

      Petitioner also waived “all rights to contest the conviction or sentencing in

any post-conviction proceeding, including one pursuant to Title 28, United States

Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

assistance of counsel. Petitioner acknowledged in the Agreement that he was

waiving, among other things, his right “to file pretrial motions, including motions

to suppress or exclude evidence.”

                                         3
         The Agreement further provided that Petitioner was “fully satisfied with the

representation received” from his defense counsel Kristy Ridings, and that Ms.

Ridings had “completely and satisfactorily explored all areas which he ha[d]

requested relative to the United States’ case and any defenses.” Petitioner also

acknowledged entering into the Agreement “voluntarily” and of his “own free

will.”

         On June 5, 2013, a Presentence Investigation Report (“PSR”) was submitted.

Consistent with the Agreement, the PSR calculated a Base Offense Level of 26

pursuant to Section 2D1.1(c)(7). However, because Petitioner had “at least two

prior felony convictions for controlled substance offenses,” he was classified as a

Career Offender pursuant to Section 4B1.1, resulting in a Base Offense Level of

34. With a Total Offense Level of 31 and a Criminal History Category VI, the

guidelines imprisonment range was 188 to 235 months. Petitioner did not file or

articulate any objections to the PSR.

         On July 15, 2013, the Court sentenced Petitioner to a term of 94 months. A

timely pro se notice of appeal was filed on July 29, 2013. However, on November

12, 2013, Ms. Ridings filed a motion to dismiss the appeal. U.S. v. Barnes, No. 13-

2694. Nevertheless, on July 15, 2014, Ms. Ridings filed an Anders brief and

subsequently moved to withdraw as appointed counsel. In the brief, Ms. Ridings

raised the following issues on behalf of Barnes: (1) the District Court abused its

                                           4
discretion in sentencing Petitioner to 94 months imprisonment; (2) defense counsel

was ineffective for failing to file motions under Amendment 750 pursuant to

Amendment 759; and (3) defense counsel was ineffective for failing to file pretrial

motions suppressing evidence obtained against Barnes using GPS tracking. On

August 8, 2014, Petitioner filed a pro se motion to withdraw his appeal. He

attached to his motion an affidavit stating that “after consultation with his attorney,

[he] knowingly and voluntarily withdraws his Notice of Appeal previously filed in

the above cause.” The Eighth Circuit granted the motion and dismissed the appeal

in accordance with Federal Rules of Appellate Procedure 42(b).

      On July 14, 2014, Petitioner filed his initial Section 2255 Motion in Cause

No. 4:14CV01249 HEA. The Court ordered the United States to respond. Prior to

the due date for the response, Petitioner sought, and this Court granted him, leave

to withdraw his motion.

      Petitioner was then denied authorization from the Eighth Circuit to file a

successive habeas request, in which he sought relief under Johnson, on July 21,

2016, in Cause No. 16-2833. The Eighth Circuit ordered this Court to consider the

motion as an initial Section 2255 motion.

                                        Claims

      Petitioner first raises ineffective assistance of counsel. He asserts counsel

was ineffective for failing to file a notice of appeal and in failing to properly

                                           5
address what information could or could not be used to determine whether

Petitioner qualified as a career offender.

        Petitioner claims his rights under the Fourth Amendment were violated

when Federal agents used a GPS tracking device on his vehicles, when his phone

and stored data were searched without a warrant, and when his phone was pinged

without a warrant.

        Petitioner raises what appears to be a claim that he is entitled to a sentencing

reduction under Amendment 759 and 18 U.S.C. § 3582(c)(2).

        Finally, Petitioner seeks relief based on Johnson v. United States, 135 S.Ct.

2251.

                                Applicable Standards

        A federal prisoner seeking relief from a sentence under 28 U.S.C. § 2255 on

the ground “that the sentence was imposed in violation of the Constitution or laws

of the United States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum authorized by law, or

is otherwise subject to collateral attack, may move the court which imposed the

sentence to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255. In order to

obtain relief under § 2255, the Petitioner must allege a violation constituting “‘a

fundamental defect which inherently results in a complete miscarriage of justice.’”




                                             6
United States v. Gomez, 326 F.3d 971, 974 (8th Cir. 2003) (quoting United States

v. Boone, 869 F.2d 1089, 1091 n.4 (8th Cir. 1989)).

      Claims brought under § 2255 may also be limited by procedural default. A

Petitioner “cannot raise a nonconstitutional or nonjurisdictional issue in a § 2255

motion if the issue could have been raised on direct appeal but was not.” Anderson

v. United States, 25 F.3d 704, 706 (8th Cir. 1994) (citing Belford v. United States,

975 F.2d 310, 313 (7th Cir. 1992)). Furthermore, even constitutional or

jurisdictional claims not raised on direct appeal cannot be raised collaterally in a §

2255 motion “unless a petitioner can demonstrate (1) cause for the default and

actual prejudice or (2) actual innocence.” United States v. Moss, 252 F.3d 993,

1001 (8th Cir. 2001) (citing Bousley v. United States, 523 U.S. 614, 622 (1998)).

      The Court must hold an evidentiary hearing to consider claims in a § 2255

motion “‘[u]nless the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief.’” Shaw v. United States, 24 F.3d

1040, 1043 (8th Cir. 1994) (alteration in original) (quoting 28 U.S.C. § 2255).

Thus, a Petitioner is entitled to an evidentiary hearing “‘when the facts alleged, if

true, would entitle [the Petitioner] to relief.’” Payne v. United States, 78 F.3d

343, 347 (8th Cir. 1996) (quoting Wade v. Armontrout, 798 F.2d 304, 306 (8th Cir.

1986)). The Court may dismiss a claim “without an evidentiary hearing if the claim

is inadequate on its face or if the record affirmatively refutes the factual assertions

                                           7
upon which it is based.” Shaw, 24 F.3d at 1043 (citing Larson v. United States, 905

F.2d 218, 220-21 (8th Cir. 1990)). “A Section 2255 motion ‘can be dismissed

without a hearing if (1) the petitioner's allegations, accepted as true, would not

entitle the petitioner to relief, or (2) the allegations cannot be accepted as true

because they are contradicted by the record, inherently 11 incredible, or

conclusions rather than statements of fact.’” Sanders v. United States, 341 F.3d

720, 722 (8th Cir. 2003) (quoting Engelen v. United States, 68 F.3d 238, 240 (8th

Cir. 1995)), cert denied, 540 U.S. 1199 (2004).

        Petitioner has “a heavy burden” in establishing ineffective assistance of

counsel pursuant to section 2255. DeRoo v. United States, 223 F.3d 919, 925 (8th

Cir. 2000). To succeed on an ineffective assistance of counsel claim, a movant

must show that counsel’s performance was deficient and that the deficient

performance prejudiced the movant’s case. Strickland v. Washington, 466 U.S.

668, 687 (1984); United States v. Sera, 267 F.3d 872, 874 (8th Cir. 2001); DeRoo,

223 F.3d at 925.

       An attorney’s performance is deficient if it falls “below an objective

standard of reasonableness.” Strickland, at 687-88; Sera, 267 F.3d at 874. There

are two substantial impediments to making such a showing. First, there is a

“strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.” United States v. Rice, 449 F.3d 887, 897 (8th

                                            8
Cir. 2006) (quoting Strickland, 466 U.S. at 689); Sera, 267 F.3d at 874. See also

Ford v. Lockhart, 905 F.2d 458, 462 (8th Cir. 1990) (evaluation of a claim of

ineffective assistance of counsel is highly deferential with a strong presumption

that counsel acted competently). Second, “strategic choices made after thorough

investigation of law and facts relevant to plausible options are virtually

unchallengeable.” Rice, 449 F.3d at 897 (quoting Strickland, 466 U.S. at 690).

When reviewing counsel’s performance, a court must avoid using “the distorting

effects of hindsight” and must evaluate the reasonableness of counsel’s conduct

“from counsel’s perspective at the time.” Strickland, 466 U.S. at 689.

       Additionally, “any deficiencies in counsel’s performance must be

prejudicial to the defense in order to constitute ineffective assistance under the

Constitution.” Strickland, 466 U.S. at 692. The burden is on the movant to prove,

by a preponderance of the evidence, that ‘there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been

different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id. at 694; DeRoo, 223 F.3d at 925.

      A Court does not have to determine whether a movant meets the

“performance” prong of the Strickland test. “‘If it is easier to dispose of an

ineffectiveness claim on the ground of lack of sufficient prejudice, which we

expect will often be so, that course should be followed.’” Young v. Bowersox, 161

                                           9
F.3d 1159, 1160 (8th Cir. 1998) (quoting Strickland, 466 U.S. at 697), cert. denied,

528 U.S. 880 (1998). See also Kingsberry v. United States, 202 F.3d 1030, 1032

(8th Cir.) (if the movant makes an insufficient showing on one component, the

court need not address both components), cert. denied, 531 U.S. 829 (2000).

                                        Discussion

Ineffective Assistance of Counsel for Failing to File Notice of Appeal

   Petitioner claims counsel was ineffective for failing to file a notice of appeal

and for failing to file an appellate brief. As Respondent correctly argues, Petitioner

filed a notice of appeal and counsel filed an Anders brief on his behalf. Petitioner

himself filed a motion to withdraw his notice of appeal. The Eighth Circuit Court

of Appeals granted this Motion on August 14, 2014. Petitioner has failed to

present any support to show that he can satisfy the prejudice prong of Strickland

regarding the notice of appeal.

Ineffective Assistance of Counsel for Failing to Properly Address What
Information Could or Could Not be used to Determine Whether Petitioner
Qualified as a Career Offender.

      The footings of the finding that Petitioner was a career offender were the

Federal drug convictions for possession with intent to distribute cocaine base and

possession with intent to distribute heroin in Cause No. 4:99CR572 DJS and

conspiracy to possess with intent to distribute cocaine and possession with intent to

distribute cocaine in Cause No. 4:06CR719 HEA. Both of these convictions

                                         10
clearly and unquestionable fall within the Career Offender controlled substance

conviction category of Section 4B1.1(b)(2). Counsel was not required to raise a

meritless objection.

Fourth Amendment Rights Violated for Placing GPS Tracking Device

      Petitioner claims his rights under the Fourth Amendment were violated

when Federal agents placed a GPS tracking device on his vehicles. Petitioner did

not raise this issue on direct appeal. As such, his claims are procedurally defaulted

unless Petitioner demonstrates cause for failure and actual prejudice. Moss, 252 at

1001. Petitioner gives no reasons for the failure to raise this issue on appeal.

Indeed, Petitioner withdrew his direct appeal. Furthermore, Petitioner can show

no actual prejudice; the government did not use any evidence obtained from the

use of the GPS tracking device, therefore, there is no basis for the claim.

      Likewise, Petitioner presents nothing which would establish his actual

innocence. Wiley, 245 F.3d at 752.

Fourth Amendment Rights Violated from the use of Evidence Obtained from
Petitioner’s Cell Phone

      This issue is procedurally defaulted since Petitioner failed to raise it on

direct appeal. See, supra.

Sentence Reduction Under Amendment 759 and 18 U.S.C. § 3582(c)(2)




                                          11
      In addition to this claim being procedurally defaulted, see supra, Petitioner

is not entitled to any relief based on Amendment 759. As Respondent correctly

argues, Petitioner was sentenced as a career offender, therefore he is not entitled to

a sentence reduction. United States v. Blackmon, 584 F.3d 1115, 1116 (8th Cir.

2009)(per curiam).

Johnson Relief

      Petitioner was not sentenced under the residual clause of the Armed Career

Criminal statute, rather, his previous convictions were for controlled substance

offences and therefore he is not entitled to any relief as a result of United States v.

Johnson, ___ U.S. ___, 135 S.Ct. 2251 (2015).

                                     Conclusion

       Based upon the foregoing analysis, Petitioner has failed to establish he is

entitled to a hearing and has failed to present any basis upon which the Court may

grant relief. The §2255 Motion for Post-Conviction Relief is denied.

      Since the Court finds that Petitioner’s claims can be conclusively determined

based upon the parties’ filings and the records of the case, no evidentiary hearing

will be necessary.

                             Certificate of Appealablity

    The federal statute governing certificates of appealability provides that “[a]

certificate of appealability may issue . . . only if the applicant has made a

                                          12
substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

A substantial showing of the denial of a constitutional right requires that “issues

are debatable among reasonable jurists, a court could resolve the issues differently,

or the issues deserve further proceedings.” Cox v. Norris, 133 F.3d 565, 569 (8th

Cir. 1997). Based on the record, and the law as discussed herein, the Court finds

that Petitioner has not made a substantial showing of the denial of a constitutional

right.

         Accordingly,

         IT IS HEREBY ORDERED that the Motion to Vacate, Set Aside or

Correct Sentence [Doc. #1] is DENIED and DISMISSED in all respects.

         IT IS FURTHER ORDERED that the Court will not issue a certificate of

appealability.

         Dated this 20th day of August, 2019.




                                        ___________________________________
                                           HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE




                                          13
